          Case 2:19-cv-04839-WB Document 25 Filed 04/23/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 OXFORD FINANCE LLC,                                       CIVIL ACTION
               Plaintiff,

               v.

 ANDREW MCLELLAN AND A.                                    NO. 19-4839
 THOMAS MCLELLAN,
              Defendants.

                                           ORDER

       AND NOW, this 23rd day of April, 2020, upon consideration of Defendants’ Motion to

Dismiss and briefing in support thereof (ECF Nos. 11 & 19) and Plaintiff’s response thereto

(ECF No. 17), IT IS HEREBY ORDERED that the Motion to Dismiss is GRANTED. The

case is DISMISSED WITH PREJUDICE.

       The Clerk of Court SHALL CLOSE this case.



                                                   BY THE COURT:


                                                   /s/Wendy Beetlestone, J.

                                                   _______________________________
                                                   WENDY BEETLESTONE, J.
